Case 1:18-cv-00950-LO-JFA Document 47 Filed 10/29/18 Page 1 of 19 PageID# 500



                    UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA


 SONY MUSIC ENTERTAINMENT, ARISTA           Case No. 1:18-cv-00950-LO-JFA
 MUSIC, ARISTA RECORDS, LLC, LAFACE
 RECORDS LLC, PROVIDENT LABEL GROUP,
 LLC, SONY MUSIC ENTERTAINMENT US           COX’S OPPOSITION TO
 LATIN, VOLCANO ENTERTAINMENT III, LLC,     PLAINTIFFS’ MOTION TO
 ZOMBA RECORDINGS LLC, SONY/ATV             DISMISS DEFENDANTS’
 MUSIC PUBLISHING LLC, EMI AL GALLICO       COUNTERCLAIMS
 MUSIC CORP., EMI ALGEE MUSIC CORP., EMI
 APRIL MUSIC INC., EMI BLACKWOOD MUSIC
 INC., COLGEMS-EMI MUSIC INC., EMI
 CONSORTIUM MUSIC PUBLISHING INC.
 D/B/A EMI FULL KEEL MUSIC, EMI
 CONSORTIUM SONGS, INC., INDIVIDUALLY
 AND D/B/A EMI LONGITUDE MUSIC, EMI
 FEIST CATALOG INC., EMI MILLER
 CATALOG INC., EMI MILLS MUSIC, INC., EMI
 UNART CATALOG INC., EMI U CATALOG
 INC., JOBETE MUSIC CO. INC., STONE AGATE
 MUSIC, SCREEN GEMS-EMI MUSIC INC.,
 STONE DIAMOND MUSIC CORP., ATLANTIC
 RECORDING CORPORATION, BAD BOY
 RECORDS LLC, ELEKTRA ENTERTAINMENT
 GROUP INC., FUELED BY RAMEN LLC,
 NONESUCH RECORDS INC., ROADRUNNER
 RECORDS, INC., WARNER BROS. RECORDS
 INC., WARNER/CHAPPELL MUSIC, INC.,
 WARNER-TAMERLANE PUBLISHING CORP.,
 WB MUSIC CORP., W.B.M. MUSIC CORP.,
 UNICHAPPELL MUSIC INC., RIGHTSONG
 MUSIC INC., COTILLION MUSIC, INC.,
 INTERSONG U.S.A., INC., UMG RECORDINGS,
 INC., CAPITOL RECORDS, LLC, UNIVERAL
 MUSIC CORP., UNIVERSAL MUSIC – MGB NA
 LLC, UNIVERSAL MUSIC PUBLISHING INC.,
 UNIVERSAL MUSIC PUBLISHING AB,
 UNIVERSAL MUSIC PUBLISHING LIMITED,
 UNIVERSAL MUSIC PUBLISHING MGB
 LIMITED., UNIVERSAL MUSIC – Z TUNES
 LLC, UNIVERSAL/ISLAND MUSIC LIMITED,
 UNIVERSAL/MCA MUSIC PUBLISHING PTY.
 LIMITED, UNIVERSAL – POLYGRAM
 INTERNATIONAL TUNES, INC., UNIVERSAL –
 SONGS OF POLYGRAM INTERNATIONAL,
Case 1:18-cv-00950-LO-JFA Document 47 Filed 10/29/18 Page 2 of 19 PageID# 501



 INC., UNIVERSAL POLYGRAM
 INTERNATIONAL PUBLISHING, INC., MUSIC
 CORPORATION OF AMERICA, INC. D/B/A
 UNIVERSAL MUSIC CORP., POLYGRAM
 PUBLISHING, INC., RONDOR MUSIC
 INTERNATIONAL, INC., AND SONGS OF
 UNIVERSAL, INC.,


            Plaintiffs,

       v.

 COX COMMUNICATIONS, INC. AND
 COXCOM, LLC.


            Defendants.




                                     ii
Case 1:18-cv-00950-LO-JFA Document 47 Filed 10/29/18 Page 3 of 19 PageID# 502




I.     INTRODUCTION

       In July 2018, Plaintiffs sued Cox, asserting claims of contributory copyright infringement

and vicarious liability and seeking to hold Cox liable for alleged copyright infringement

committed by Cox’s subscribers. ECF 1 (Compl.). Plaintiffs expressly sought relief only for

“claims of infringement that accrued from February 2013 through November 2014.” Compl.

¶ 10.1 In September, Cox timely answered and filed declaratory relief Counterclaims. And

earlier this month, counsel met and conferred concerning Plaintiffs’ planned motion to strike the

Counterclaims as redundant. ECF 33 (Mot.) at 11.

       During the meet-and-confer, Cox put Plaintiffs on notice that the Counterclaims were not

“mirror images” of the affirmative claims, as the Counterclaims were not limited to the same

2013-2014 Period of Plaintiffs’ claims. Id. Four days later, Plaintiffs filed the instant motion,

asking the Court to either: (a) decline to exercise its discretionary jurisdiction over the

Counterclaims under the Declaratory Judgment Act; (b) dismiss the Counterclaims under Rule

12(b)(6) for failure to state a claim; or (c) strike the Counterclaims.

       Plaintiffs seek dismissal on three principal grounds, none of which withstands scrutiny.

       First, Plaintiffs argue that Cox’s Counterclaims are redundant, because they are “mirror

images” of Plaintiffs’ affirmative claims. As discussed below, Plaintiffs’ are wrong: Plaintiffs’

affirmative claims are expressly limited to the February 2013-November 2014 Period, but Cox

seeks a declaratory judgment of no liability from February 2013 through August 2018, the date

when Plaintiffs filed their Complaint (the “2014-2018 Period”). Applying misguided statutory

interpretation principles to Cox’s pleading (Mot. 11), Plaintiffs insist that Cox’s Counterclaims

“really” cover only the 2013-2014 Period. But this argument requires Plaintiffs to ignore both

the plain language of the Counterclaims, and the undisputed fact that Plaintiffs are on notice of

the Counterclaims’ asserted scope.


1
  The period from February 2013 through November 2014 for which Plaintiffs seek relief is
referred to herein as the “2013-2014 Period.”
                                                  1
Case 1:18-cv-00950-LO-JFA Document 47 Filed 10/29/18 Page 4 of 19 PageID# 503




       Second, Plaintiffs argue that Cox’s Counterclaims are “redundant to its defenses.” This

argument fails for the same reason as the first: Cox’s affirmative defenses are addressed to

Plaintiffs’ affirmative claims, and thus necessarily subject to the same time limitation. Cox’s

Counterclaims, by contrast, are not subject to the same time limitation, are thus are plainly not

“redundant.”

       Third, Plaintiffs argue that Cox’s Counterclaims are not based on a “case or

controversy,” since Plaintiffs “have never threatened or filed any claims beyond” the 2013-2014

Period. Further, Plaintiffs “represent” in their motion papers that they will not pursue copyright

infringement claims against Cox, for infringements of Plaintiffs’ works, “arising from activities

that took place through Cox’s network between November 27, 2014 and the filing of the

Complaint.” Mot. 12. But under the Supreme Court’s Medimmune standard, which supplanted

the older “reasonable apprehension of suit” test, a counterclaimant need only show that, under

“all the circumstances” of the case, “the facts alleged … show that there is a substantial

controversy” that is definite, and permits an immediate and definitive determination of the

parties’ legal rights in an adversarial proceeding. MedImmune, Inc. v. Genentech, Inc., 549 U.S.

118, 771 (2007); Aetna Life Ins. Co. of Hartford, Conn. v. Haworth, 300 U.S. 227, 241 (1937).

A consideration of “all the circumstances” here supports the Court’s exercise of jurisdiction over

Cox’s Counterclaims.

       It is plain on the face of Cox’s Counterclaims that they go beyond Plaintiffs’ claims and

Cox’s defenses: Plaintiffs’ arguments to the contrary are unpersuasive. If there were any

lingering doubt that Cox’s Counterclaims cover the entirety of both the 2013-2014 Period and

the 2014-2018 Period, it would be dispelled by Plaintiffs’ attempt to disclaim any present intent

to pursue copyright claims against Cox for the years between 2014 and 2018—which would not

be necessary if Plaintiffs’ interpretation of the Counterclaims were correct.

       Plaintiffs’ statement to that effect, however, is a “bare promise,” unsupported by any

consideration; it cannot strip the Court of subject matter jurisdiction to hear Cox’s

Counterclaims, and is insufficient to moot the relief that Cox seeks. Given the scope of

                                                 2
Case 1:18-cv-00950-LO-JFA Document 47 Filed 10/29/18 Page 5 of 19 PageID# 504




Plaintiffs’ claims against Cox (for which Plaintiffs seek well over 1.6 billion dollars2), Cox is

fully entitled to seek resolution of the potential claims against it for the entire relevant time, not

the slice of it that Plaintiffs have opportunistically chosen. Moreover, as many courts have

recognized, it is often difficult to determine conclusively whether a declaratory judgment

counterclaim really is redundant, particularly early on in litigation. When in doubt, therefore, the

safer course for the court to follow is to deny a request to dismiss a counterclaim for declaratory

relief. Particularly at this early stage of the case, the Court should decline to dismiss Cox’s

Counterclaims.

II.     LEGAL STANDARD

        A court may exercise jurisdiction over a declaratory judgment action if it concerns a

dispute that is “definite and concrete, touching the legal relations of parties having adverse legal

interests.” MedImmune, 549 U.S. at 127 (citation omitted). The dispute must “be real and

substantial and admit of specific relief through a decree of a conclusive character.” Id. “Where

there is such a concrete case admitting of an immediate and definitive determination of the legal

rights of the parties in an adversary proceeding upon the facts alleged, the judicial function may

be appropriately exercised.” Aetna Life Ins, 300 U.S. at 241. A counterclaimant need only show

that “under all the circumstances” of the case, “the facts alleged … show that there is [such a] a

substantial controversy.” MedImmune, 549 U.S. at 771.

        “[A] district court should normally entertain a declaratory judgment action when it finds

that the declaratory relief sought: (1) will serve a useful purpose in clarifying and settling the

legal relations in issue, and (2) will terminate and afford relief from the uncertainty, insecurity,

and controversy giving rise to the proceeding.” Aetna Cas. & Sur. Co. v. Ind-Com Elec. Co., 139

F.3d 419, 422 (4th Cir. 1998) (citations and quotation marks omitted).




2
  Plaintiffs seek the maximum statutory damages of $150,000 per work infringed, and allege at
least 10,729 works, for a maximum potential damages award of $1,609,350,000.
                                                   3
Case 1:18-cv-00950-LO-JFA Document 47 Filed 10/29/18 Page 6 of 19 PageID# 505




       All of the MedImmune requirements and Ind-Com factors favor preserving Cox’s

counterclaims here. Cox’s dispute with Plaintiffs is clearly defined and concrete; Plaintiffs’ legal

interests are plainly adverse to Cox’s; and the dispute can be resolved through a “decree of a

conclusive character,” namely a finding that Cox is not liable for infringement of Plaintiffs’

works during the period from February 2013 through August 2018.3 Further, a ruling on Cox’s

Counterclaims will serve the useful purpose and afford the relief contemplated by the Fourth

Circuit’s rule in Ind-Com.

III.   ARGUMENT

       A.      Plaintiffs’ bare promise not to sue does not divest the Court of subject matter
               jurisdiction over Cox’s Counterclaims 4

       Hoping to circumvent Cox’s Counterclaims, Plaintiffs state that they “are … not trying to

leave open the possibility of a second lawsuit for a later period,” and “represent that, in this

litigation or otherwise, they will not pursue claims against Cox for copyright infringement of

Plaintiffs’ works, arising from activities that took place through Cox’s network between

November 27, 2014 and the filing of the Complaint.” Mot. 12. But Plaintiffs’ bare promise not

to sue is unsupported by consideration, and is therefore neither a valid covenant not to sue nor a

valid release of claims, since both types of agreement must satisfy the contract law. Burroughs

v. Scottmadden, Inc., 2009 U.S. Dist. LEXIS 132550, at *14-15 (E.D.N.C. Apr. 9, 2009) (“A

3
  Plaintiffs’ argument that a declaratory judgment action is unavailable here because “the
questionable conduct has already occurred” (Mot. 9) misconstrues the Declaratory Judgment Act
and misstates the law. Plaintiffs’ reliance on Tapia v. U.S. Bank, N.A. is misplaced: that case
involved an attempt to use a declaratory judgment action to void a property foreclosure that had
already occurred—which was a situation that a declaratory judgment could not redress. 718 F.
Supp. 2d 689, 695-96 (E.D. Va. 2010) (“a declaratory action cannot be used to redress alleged
past wrongs”) (emphasis added). That is not the case here, where the subject matter of Cox’s
declaratory judgment action has not yet been resolved, and Cox seeks not “redress” for past
wrongs, but a declaration that there have been no “past wrongs.” See MedImmune, Inc. v.
Genentech, Inc., 549 U.S. 118, 127 n.7 (2007) (noting that it is simply incorrect to believe that
“the declaratory judgment procedure cannot be used to obtain advanced rulings on matters that
would be addressed in a future case of actual controversy.”).
4
  There is no dispute that the Court has subject matter over Cox’s Counterclaims at least to the
extent they cover the 2013-2014 Period. See Mot. 12.
                                                  4
Case 1:18-cv-00950-LO-JFA Document 47 Filed 10/29/18 Page 7 of 19 PageID# 506




release of liability, of course, must be accompanied by some sort of valuable consideration in

order to be enforceable.”); Wiggins v. Hitchens, 853 F. Supp. 505, 514 (D. D.C. 1994) (noting

that a covenant not to sue is a contract under which one party promises never to sue another party

or third person to enforce a claim; like any other contract it must be supported by consideration).

       That is particularly true in Virginia, where state statutory law requires a writing for a

release or covenant not to sue, so as to “ensure[] that the parties thereto understand who is being

released in return for what consideration.” Va. Code Ann. § 8.01-35.1 (emphasis added).

Plaintiffs’ assurance is not supported by consideration. Nor does Plaintiffs’ unilateral statement

meet the other requirements of a valid and binding contract, such as offer, acceptance, mutual

assent, and intent to be bound.5 Moreover, even if this Court would hold Plaintiffs to their

promise—and it should—there is no guarantee that other courts would do so. See New

Hampshire v. Maine, 532 U.S. 742, 750 (2001) (“judicial estoppel is an equitable doctrine

invoked by a court at its discretion”) (internal quotation marks and citation omitted); Nat'l Union

Fire Ins. Co. of Pittsburgh v. Manufacturers & Traders Tr. Co., 137 F. App’x 529, 530 (4th Cir.

2005) (“judicial estoppel … falls within the district court’s discretion”).

       Moreover, it is simply not true that a promise such as Plaintiffs’ is per se sufficient to

“moot” any claim or controversy between the parties. Rather, “[w]hether a covenant not to sue

will divest the trial court of jurisdiction depends on what is covered by the covenant.”

Revolution Eyewear, Inc. v. Aspex Eyewear, Inc., 556 F.3d 1294, 1297 (Fed. Cir. 2009). Courts

frequently decline to credit bare promises not to sue. See, e.g., SanDisk Corp. v.

STMicroelectronics, Inc., 480 F.3d 1372, 1382–83 (Fed. Cir. 2007) (vacating dismissal of a

declaratory judgment action, “declin[ing] to hold that [company’s President]’s statement that ST




5
 In an effort to resolve this motion, Cox proposed that Plaintiffs formalize their agreement not to
sue on any claims for the 2014-2018 Period in a stipulation to be filed with the Court. The parties
are still discussing the terms of such a stipulation, but to date have been unable to reach
agreement. If the parties reach an agreement on a stipulation that moots Plaintiffs’ motion, they
will promptly advise the Court.
                                                  5
Case 1:18-cv-00950-LO-JFA Document 47 Filed 10/29/18 Page 8 of 19 PageID# 507




would not sue SanDisk eliminates the justiciable controversy created by ST's actions.”). So too

here, the Court should decline to dismiss Cox’s Counterclaims.

       Plaintiffs’ “bare promise” is insufficient for the additional reason that it does not purport

to bind co-owners of Plaintiffs’ alleged works who might also bring copyright infringement

claims against Cox based on Plaintiffs’ works. Notably, while the Complaint alleges that

Plaintiffs “own or control” some “exclusive rights to … copyrights,” Compl. ¶ 1, it does not

foreclose the possibility that such rights may also be co-owned by third parties. See Davis v.

Blige, 505 F. 3d 90, 99 (2d Cir. 2007) (“The right to prosecute an accrued cause of action for

infringement is … an incident of copyright ownership… that may be exercised independently of

co-owners”). Absent a judgment on the merits, any owner or co-owner of such rights could

bring suit on the same works, in this or some other forum, notwithstanding Plaintiffs’ promise

not to sue. But a decision on the merits that Cox does not infringe the works alleged would

likely preclude third party co-owners from bringing the same claims, under the doctrines of

collateral estoppel or res judicata.

       B.      Cox’s Counterclaims are not “redundant” “mirror images” of Plaintiffs’
               claims or Cox’s defenses

               1.      Plaintiffs’ argument that the defined term “Relevant Time Period”
                       limits Cox’s Counterclaims is misleading and lacks merit

       Plaintiffs’ argument that Cox’s Counterclaims are “redundant, mirror images of

Plaintiffs’ affirmative claims” does not withstand even cursory scrutiny, since there is nothing in

Cox’s Counterclaims that limits them to the 2013-2014 Period of Plaintiffs’ claims. Plaintiffs’

argument that the Counterclaims are “based on the same conduct” and “present the same legal

questions” as Plaintiffs’ claims, or that the claims and Counterclaims use similar language,

ignores the fundamental fact that Plaintiffs’ claims are expressly time-limited, and Cox’s

Counterclaims are not.

       Desperate to evade the plain meaning of the Counterclaims, Plaintiffs attempt to

construct an argument that because Cox used a single defined term (the “Relevant Time Period”)

                                                 6
Case 1:18-cv-00950-LO-JFA Document 47 Filed 10/29/18 Page 9 of 19 PageID# 508




in a handful of specific factual allegations, that necessarily limits all of Cox’s allegations, and its

claims for relief, to only that time period. But this is a frivolous argument. The defined term

appears in just a handful of the 112 paragraphs6 in Cox’s Counterclaims, and in each instance it

plainly refers to the time period relevant to Plaintiffs’ claims. Cox uses the term to allege facts

relevant to Plaintiffs’ knowledge and conduct during that period. See ECF 21, Counterclaims at

¶ 27 (defining the term as the period for which “Plaintiffs seek relief” “[i]n this case”). Cox used

this defined term nowhere outside of those nine paragraphs—not in any of its other factual

allegations, and not in its pleas for relief. Plaintiffs’ argument that “sophisticated litigators”

would have “identif[ied] a broader time period … [if] they wanted to” is absurd, and backwards.

Cox identified a narrower time when it wanted to—and did not identify a narrower time when it

didn’t.7 Accordingly, nothing about the defined term, or the way Cox has used it, in any way
limits Cox’s other allegations that do not include that defined term.

       Plaintiffs’ argument that Cox’s Counterclaims are solely “based on Cox’s receipt and

handling of copyright infringement notices received from Plaintiffs from February 2013 through

November 2014,” Mot. 3, is simply incorrect. Because Cox’s Counterclaims lack the express

time limitation that governs Plaintiffs’ claims, there is no basis to read a similar limitation into

the Counterclaims. Plaintiffs’ argument that the claims and Counterclaims “overlap” to some

extent is irrelevant to this issue, since the time period covered by Cox’s Counterclaim allegations

is different—and indeed covers nearly four more years. And a plain-English reading compels

the conclusion that the Counterclaims are not so limited. See, e.g., ECF 21 at 57-59

(Counterclaims) at ¶ 97-102 (“Cox has not materially contributed…”); ¶ 108 (“Cox did not, and

does not, have a direct financial interest in infringement…”); ¶ 109 (“Cox did not, and does not,

receive a direct financial benefit…). (emphases added).


6
  The term “Relevant Time Period” is defined in Counterclaims ¶ 27, and used in ¶¶ 29, 39, 40,
52, 55, 56, 58, and 59. ECF 21.
7
  See City of Clinton, Ark. v. Pilgrim's Pride Corp., 653 F. Supp. 2d 669, 672 (N.D. Tex. 2009),
aff'd, 632 F.3d 148 (5th Cir. 2010) (noting that “when a term is not defined, it is given its
ordinary meaning,” and citing cases).
                                                   7
Case 1:18-cv-00950-LO-JFA Document 47 Filed 10/29/18 Page 10 of 19 PageID# 509




        Plaintiffs’ application of irrelevant canons of statutory construction to Cox’s pleading

ignores the very purpose of pleading under the Federal Rules. It is hornbook law, and “the case

law makes very clear, [that] the district court is obligated to make a determined effort to

understand what the pleader is attempting to set forth and to construe the pleading in his or her

favor, whenever the interest of justice so requires.” 5 Wright & Miller, Fed. Prac. & Proc. Civ.

§ 1286 (3d ed.) (Construction of pleadings) (collecting cases). “Pleadings must be construed so

as to do justice,” Fed. R. Civ. P. 8(e), and accordingly “it has long been established that language

in pleading must be given its reasonable and ordinary meaning and import.” In re Cole, 144

B.R. 752, 754 (Bankr. N.D. Ohio 1992).8

        Finally, even if Plaintiffs’ hyper-technical argument had any merit as a matter of textual

interpretation—and it does not—there can be no dispute now that Plaintiffs are on notice of the

factual basis, nature, and temporal scope of Cox’s Counterclaims. Indeed, Plaintiffs were well

aware of the scope of Cox’s Counterclaims at least four days before they filed the instant motion.

ECF 33 at 11 (“Cox’s counsel stated in a meet-and-confer on October 11 that the counterclaims

… seek broader declarations that Cox did not infringe Plaintiffs’ works-in-suit at any time.”).

        Even if the Court were to decide that Plaintiffs’ bare promise not to sue strips the Court

of subject-matter jurisdiction over the Counterclaims for the 2014-2018 Period—although, as

discussed above, it does not—that would not affect the Counterclaims’ continued viability for the

2013-2014 Period. At a minimum, therefore, the Court should not dismiss the Counterclaims as

to that time period. And in light of the extraordinary high stakes of this litigation, in which

Plaintiffs seek more than $1.6 billion in statutory damages, the appropriate response if the Court

finds otherwise would be to allow Cox leave to amend, not to dismiss with prejudice.


8
 See also, e.g., Olson v. Miller, 263 F.2d 738, 740 (D.C. Cir. 1959) (“We must remember these are pleadings, not
evidence, and by the usual rules of construing pleadings we feel constrained to hold this is sufficient to put the
question in issue, even if not artful in a technical sense.”); Lucid v. E.I. Du Pont De Nemours Powder Co., 199 F.
377, 381 (9th Cir. 1912) (court “should make every reasonable intendment, and read and apply the terms in their
natural and usual sense, and sustain the pleading, if possible.”); Howell v. Moore, 2017 WL 9478511, at *8 (E.D.
Va. Aug. 24, 2017), report and recommendation adopted, 2017 WL 4337102 (E.D. Va. Sept. 30, 2017) (denying
motion to dismiss complaint, noting the “present notice purposes” of pleading and holding that allegations
“satisfie[d] the ‘liberal’ pleading requirements of Rule 8 at this stage in the litigation”).

                                                         8
Case 1:18-cv-00950-LO-JFA Document 47 Filed 10/29/18 Page 11 of 19 PageID# 510



               2.      Cox’s Counterclaims seek different relief that does not mirror the
                       relief Plaintiffs seek

       Courts have declined to dismiss counterclaims where, as here, there is “a disparity of

remedies” between claims and counterclaims. For example, in The Biltmore Co. v. Nu U, Inc.,

the court found the Defendant’s declaratory judgment counterclaim “[was] not entirely

duplicative or redundant of the Plaintiff's infringement claim.” 2016 WL 7494474 (W.D.N.C.

Dec. 30, 2016). “If the Defendant prevail[ed] on [Plaintiffs’] claims, the Court would enter a

judgment of dismissal of the Plaintiff’s action for infringement.” Id. In contrast, the defendant,

by its counterclaim, sought “specific relief in the form of a declaration of this Court that it has

not infringed on the Plaintiff's trademark.” Id. In light of this “disparity of remedies, the

Defendant's counterclaim [was] not the ‘mirror image’ of the Plaintiff's claim.” Id. Similarly

here, “[Cox’s] declaratory judgment counterclaim is not entirely duplicative or redundant of the

Plaintiff's infringement claim” and the “disparity” means that the Counterclaim “[is] not the

‘mirror image’ of [Plaintiffs’] claim.” Id. The declaratory relief Cox seeks is broader in time

than the relief Cox seeks from Plaintiffs’ time-limited claims. Instead of seeking declaratory

relief limited to the 2013-2014 Period, Cox seeks:

          A declaratory judgment, holding that Defendants are not liable for contributory
           infringement of Plaintiffs’ works at issue;
          A declaratory judgment, holding that Defendants are not vicariously liable for their
           subscribers’ alleged infringements of Plaintiffs’ works at issue;

Id. at 59 (Counterclaims, Prayer for Relief) (emphases added). There is no basis, on the plain

meaning of this language, to impose the arbitrary time limitation that Plaintiffs urge.

       In contrast, the separate relief that Cox seeks with respect to Plaintiffs’ claims is

necessarily limited to the same 2013-2014 Period that circumscribes Plaintiffs’ claims—and that

limitation is reflected in the language used. As to those claims, Cox seeks a “[j]udgment against

Plaintiffs and in favor of Defendants on Plaintiffs’ claims set forth in the Complaint.” Id.

(emphasis added).


                                                  9
Case 1:18-cv-00950-LO-JFA Document 47 Filed 10/29/18 Page 12 of 19 PageID# 511



                  3.       Cox’s Counterclaims do not mirror Cox’s affirmative defenses

         Because Cox’s affirmative defenses are responsive to Plaintiffs’ affirmative claims, they

perforce cover the same time period as those claims. For the same reasons discussed above, just

as the Counterclaims do not mirror Plaintiffs’ claims, so too they do not (and cannot) mirror

Cox’s affirmative defenses.

                  4.       Plaintiffs’ statement disavowing their copyright claims for the 2014-
                           2018 Period belies their argument that the Counterclaims “mirror”
                           Plaintiffs’ claims

         Plaintiffs’ bare promise not to bring copyright claims for the 2014-2018 Period does not

render the Counterclaims redundant. Indeed, the attempt to affirmatively disavow any copyright

claims between November 2014 and the date of the Complaint merely underscores that Cox’s

Counterclaims are not the “mirror image” of Plaintiffs’ claims, since if they were redundant,

there would be no reason for Plaintiffs’ statement. As discussed in detail above, however,

Plaintiffs’ mere statement, unsupported by consideration and made unilaterally, does not strip the

Court of jurisdiction over Cox’s Counterclaims.

         C.       Plaintiffs fail to show that they would be prejudiced by keeping the
                  Counterclaims

         Even if it were possible that Cox’s Counterclaims might ultimately prove redundant—

though, as discussed above, it is not—courts routinely refuse to dismiss or strike counterclaims at

the pleadings stage when the counterclaim-defendant fails to show any prejudice from keeping

the counterclaim in the case. Indeed, at least one court has recognized that “[n]o possible harm

can result from the delay” in deciding whether to dismiss “an asserted counterclaim which

[allegedly] presents no new issues.” Jungersen v. Miller, 125 F. Supp. 846, 847 (D.C. Ohio

1954) (“In the judgment of this Court, the best and most sensible time to determine the question

is at the time of trial.”).9 Similarly, some courts will not strike declaratory judgment

9
 See also, e.g., Dominion Elec. Mfg. Co. v. Edwin L. Wiegand Co., 126 F.2d 172, 174 (6th Cir. 1942) (“While it
may turn out at trial that a decision on the merits of the plaintiff's bill will dispose of the controversy between the
parties completely and render declaratory judgment unnecessary, in which case the counterclaim may be dismissed,

                                                          10
Case 1:18-cv-00950-LO-JFA Document 47 Filed 10/29/18 Page 13 of 19 PageID# 512




counterclaims if they pose no more than “a theoretical problem” and “there is some chance that

disposing of it at [an] early stage may eventually prove premature.” AGCS Marine Ins. Co. v.

Tutor Perini Corp., 2017 WL 2720187, at *4 (N.D. Cal. June 22, 2017); United Tactical Sys.,

LLC v. Real Action Paintball, Inc., 143 F. Supp. 3d 982, 1023 (N.D. Cal. 2015) (“While it is

possible Real Action’s Declaratory Judgment counterclaims could be adequately adjudicated

through its affirmative defenses … the Court cannot say Real Action's counterclaims will

necessarily be resolved by the adjudication of the main action.”)

         Here, Plaintiffs fail to show that they would be prejudiced by leaving the Counterclaims

in the case. Plaintiffs’ argument that the case would increase in complexity if Cox is permitted

to attempt to fully vindicate its legal rights is purely speculative, and also lacks merit in light of

the extraordinarily high stakes in this case, in which Plaintiffs seek more than $1.6 billion in

damages. The other examples of potential prejudice that Plaintiffs point to are illusory.

         First, Plaintiffs argue that leaving the Counterclaims would be inefficient, “forcing” the

parties and the Court “to handle the same issues twice.” Mot. 9 (citation and quotation marks

omitted). This makes no sense, and furthermore contradicts Plaintiffs’ argument that the

Counterclaims are redundant: if the claims and Counterclaims are redundant, as Plaintiffs claim,

they can easily be “handled” at the same time; if instead they must be handled separately, it can

only mean that they are not redundant and duplicative. See Jungersen, 125 F. Supp. at 847

(noting that “[n]o possible harm can result from the delay” in deciding whether to dismiss “an

asserted counterclaim which [allegedly] presents no new issues.”).

         Second, Plaintiffs’ speculation that the Counterclaims may “confuse rather than clarify

the issues in suit” (Mot. 9) is also a non-factor, as Plaintiffs’ two examples of supposed


we are of opinion that it was error to strike out the counterclaim at so early a stage”) (quoting Leach v. Ross Heater
& Mfg. Co., 104 F.2d 88, 91 (2d Cir. 1939)); Openwave Messaging, Inc. v. Open-Xchange, Inc., 2016 WL 6393503,
at *10–11 (N.D. Cal. Oct. 28, 2016) (“Although it is unclear to me whether Co[u]nterclaim 1 serves any useful
purpose, Openwave has not identified any prejudice that it would suffer if this counterclaim is not struck”); Fitbit,
Inc. v. Laguna 2, LLC, 2018 WL 306724, at *10 (N.D. Cal. Jan. 5, 2018), reconsideration denied, 2018 WL 620121
(N.D. Cal. Jan. 30, 2018) (“there is no apparent prejudice to Fitbit if the Court were to keep the claims in the case.
Indeed, there may well be a reason to keep the claims in the case—e.g., a declaration of no misconduct might help
protect the defendants’ reputations and/or goodwill.”).

                                                         11
Case 1:18-cv-00950-LO-JFA Document 47 Filed 10/29/18 Page 14 of 19 PageID# 513




“confusion” show: it is well-settled who bears the burdens of proof on copyright claims, and

“who presents their case first at trial” is an issue that the Court can decide if and when it arises.

Unsurprisingly, Plaintiffs fail to demonstrate that any court has ever been confused by these

supposed “issues.”

        D.      Plaintiffs misrepresent the BMG Court’s rulings concerning the Copyright
                Alert System (CAS), but in any event those rulings are irrelevant here

        Plaintiffs argue—irrelevantly and inaccurately—that Cox’s Counterclaims somehow

constitute an attempt to “skirt” rulings that were made by the Court more than three years ago in

a different case, BMG Rights Management (U.S.) LLC v. Cox Comms., Inc., Case No. 14-01611

(E.D. Va. Nov. 26, 2014) (“BMG/Cox”). See Mot. 1, 2, 9. Plaintiffs’ premature attack on

evidence that does not yet exist, in a case where fact discovery has not even commenced, based

on mischaracterizations of years-old, highly context-dependent evidentiary rulings from an

entirely different case, is curious. But regardless, Plaintiffs’ contention is incorrect, as Plaintiffs

badly mischaracterize the Court’s rulings in the BMG/Cox case. It also lacks relevance to the

instant motion—or, if anything, cuts in favor of maintaining Cox’s Counterclaims.

        In BMG/Cox, the plaintiff moved in limine to preclude Cox from making reference at trial

to the Copyright Alert System, which was a voluntary agreement between a significant number

of large copyright owners from the movie and music industries—as well as the Recording

Industry Association of America (RIAA)—and some of the largest internet service providers in

the world. Cox understands and believes that at least some—perhaps most—of Plaintiffs in this

litigation were either CAS signatories, or were owned, controlled, or affiliated with, CAS

signatories. The RIAA was a key player in CAS, and Cox understands and believes that most

(and perhaps all) of Plaintiffs were members of the RIAA at the time. Moreover, although Cox

was not a signatory to the CAS, it had been heavily involved in negotiations leading up to the

agreement, and had detailed knowledge of the CAS agreement.




                                                  12
Case 1:18-cv-00950-LO-JFA Document 47 Filed 10/29/18 Page 15 of 19 PageID# 514




       Due to Cox’s position and its numerous, wide-ranging connections in the industry, Cox

was also well aware of the policies that signatory ISPs implemented in order to comply with

CAS, and the manner in which those policies were actually implemented. BMG sought to

preclude Cox from presenting evidence about CAS and the policies of other ISPs on the basis

that such evidence was irrelevant to Cox’s DMCA safe harbor defense. BMG/Cox, ECF 551, at

3. BMG also argued that Cox lacked first-hand, non-hearsay knowledge of how other ISPs

actually implemented CAS in practice, as opposed to their stated policies. But even BMG

conceded that “If Cox wanted to introduce the policies of third party ISPs Cox should have taken

discovery from these ISPs to learn … about the policies.” ECF 640 at 4; ECF 676 at 68-69

(hearing transcript) (“… there is no evidence about how other ISPs actually handle infringement

notices…. [Cox] could have taken third party discovery. They didn't do that.”) The court granted

BMG’s motion in limine without comment, ECF 691, and on Cox’s motion for reconsideration,

the court reiterated its “concern[] about the credibility of Cox’s proposed evidence, as Cox’s

witnesses would not have independent knowledge of the policies of other ISPs.” ECF 998.

       Evidence concerning CAS is far more likely to be relevant (and ultimately admissible) in

this case, where it appears that Plaintiffs were themselves CAS signatories and can provide first-

hand testimony and evidence concerning CAS. In addition, to the extent Cox obtains relevant

discovery from other CAS signatories, third party ISPs, or other knowledgeable sources, such

evidence must be assessed at the appropriate time on its own merits, in context, and based on a

full record. It is nearly inconceivable that any Plaintiff’s own agreement to be bound by an

industry-wide agreement concerning the handling of copyright infringement notices, which was

in place during the precise time when Plaintiffs’ claims supposedly accrued, would not be

relevant to this case, at least for purposes of discovery. See Fed. R. Civ. P. 26(b)(1)

(“Information within this scope of discovery need not be admissible in evidence to be

discoverable.”). Given that Plaintiffs are currently alleging infringement of 10,729 works and

seeking statutory damages of $150,000 for each work—exposing Cox to a maximum potential



                                                 13
Case 1:18-cv-00950-LO-JFA Document 47 Filed 10/29/18 Page 16 of 19 PageID# 515




liability of well over a billion and a half dollars—such discovery is also clearly “proportional to

the needs of the case” under Rule 26(b)(1). See Compl. ¶¶ 81, 111, 120.

         Accordingly, because keeping the Counterclaims, and requiring Plaintiffs to admit or

deny Cox’s supporting factual allegations, will likely streamline discovery and contribute to the

efficient administration of this litigation, if anything these allegations favor keeping the

Counterclaims.

         E.       The Court should exercise caution and not dismiss the Counterclaims at this
                  early stage of the litigation

         As many courts have recognized, it is often difficult to determine conclusively whether a

declaratory judgment counterclaim really is redundant, prior to trial. When in doubt, therefore,

“the safer course for the court to follow is to deny a request to dismiss a counterclaim for

declaratory relief unless there is no doubt that it will be rendered moot by the adjudication of the

main action.” 6 Wright & Miller, Fed. Prac. & Proc. Civ. § 1406 (3d ed.) (Counterclaims and

Crossclaims for Declaratory Judgment).10

         As noted, Plaintiffs include a “non-exhaustive” list of 10,729 works with their Complaint,

and seek the maximum available statutory damage of $150,000 for each work, meaning Cox’s

total possible exposure is well over 1.5 billion dollars. Compl. ¶¶ 81, 111, 120. Given the scope

of Plaintiffs’ claims, and Cox’s potential exposure, Cox should—at a minimum—be entitled to
the benefit of the doubt.




10
   See also Leach v. Ross Heater & Mfg. Co., 104 F.2d 88, 92 (2d Cir. 1939) (“it would seem often, if not usually,
desirable to defer a ruling [on whether to strike a counterclaim] until the trial … when it can be more clearly seen
whether affirmative relief is needed by a defendant.”); Principal Life Ins. Co. v. Weiss, 2009 WL 10687701, at *2
(E.D. Pa. July 30, 2009) (“If the rationale behind striking a completely identical declaratory judgment counterclaim
is one of superfluousness, but the rationale behind allowing a counterclaim to remain is one of relief to which
Defendant may be entitled, we would rather err on the side of caution at this early stage in the litigation process”);
Jungersen, 125 F. Supp. at 847 (“In the judgment of this Court, the best and most sensible time to determine the
question is at the time of trial. No possible harm can result from the delay.”).

                                                          14
Case 1:18-cv-00950-LO-JFA Document 47 Filed 10/29/18 Page 17 of 19 PageID# 516



IV.     CONCLUSION

        Cox’s Counterclaims are not mirror images of either Plaintiffs’ affirmative claims or

Cox’s own defenses, and Plaintiffs acknowledge that they are on notice that Cox intends the

Counterclaims to apply to activity after the 2013-2014 Period that limits Plaintiffs’ affirmative

claims. A consideration of “all the circumstances of the case” supports the Court’s exercise of

jurisdiction over Cox’s Counterclaims, since the facts alleged demonstrate that there is a

substantial controversy that is definite, concrete, and permits an immediate and definitive

determination of the parties legal rights in an adversarial proceeding. Nor does Plaintiffs’ bare

promise not to sue—an unsubstantiated statement relayed by Plaintiffs’ counsel and unsupported

by any consideration—divest the Court of subject matter jurisdiction as to the 2014-2018 Period.

For the reasons set forth above, the Court should decline to dismiss Cox’s Counterclaims at this

stage of the litigation.


Dated: October 29, 2018

                                                     Respectfully submitted,

                                                     /s/ Thomas M. Buchanan
                                                     Thomas M. Buchanan (VSB No. 21530)
                                                     WINSTON & STRAWN LLP
                                                     1700 K Street, NW
                                                     Washington, DC 20006-3817
                                                     Tel: (202) 282-5787
                                                     Fax: (202) 282-5100
                                                     Email: tbuchana@winston.com

                                                     Attorney for Cox Communications, Inc.
                                                     and CoxCom, LLC




                                                15
Case 1:18-cv-00950-LO-JFA Document 47 Filed 10/29/18 Page 18 of 19 PageID# 517



Of Counsel for Defendants

Michael S. Elkin (pro hac vice)
Thomas Patrick Lane (pro hac vice)
WINSTON & STRAWN LLP
200 Park Avenue
New York, NY 10166-4193
Telephone: (212) 294-6700
Facsimile: (212) 294-4700
Email: melkin@winston.com
Email: tlane@winston.com

Jennifer A. Golinveaux (pro hac vice)
WINSTON & STRAWN LLP
101 California Street, 35th Floor
San Francisco, CA 94111-5840
Telephone: (415) 591-1000
Facsimile: (415) 591-1400
Email: jgolinveaux@winston.com

Diana Hughes Leiden (pro hac vice)
WINSTON & STRAWN LLP
333 S. Grand Avenue, Suite 3800
Los Angeles, CA 90071
Telephone: (213) 615-1700
Facsimile: (213) 615-1750
Email: dhleiden@winston.com




                                        16
Case 1:18-cv-00950-LO-JFA Document 47 Filed 10/29/18 Page 19 of 19 PageID# 518



                                CERTIFICATE OF SERVICE

I certify that on October 29, 2018, a copy of the foregoing COX’S OPPOSITION TO

PLAINTIFFS’ MOTION TO DISMISS DEFENDANTS’ COUNTERCLAIMS was filed

electronically with the Clerk of Court using the ECF system, which will send notifications to

ECF participants.



                                                    /s/ Thomas M. Buchanan
                                                    Thomas M. Buchanan (VSB No. 21530)
                                                    1700 K Street, NW
                                                    Washington, DC 20006-3817
                                                    Tel: (202) 282-5787
                                                    Fax: (202) 282-5100
                                                    Email: tbuchana@winston.com

                                                    Attorney for Cox Communications, Inc.
                                                    and CoxCom, LLC




                                               17
